DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
 	Claims 1, 4-14, 16-17, 19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 8, the prior art fails to teach or suggest further inclusion of a motor vehicle/method comprising: at least one control unit, and the at least one control unit measures and controls the drawing of electrical energy, so that the charging process is ended when the signal transmitter has reached a charge level sufficient to open a door of the motor vehicle.
 	Regarding claim 17, the prior art fails to teach or suggest further inclusion of a method for charging a signal generator by a motor vehicle, comprising: testing of an electrical system voltage of an internal electrical system of the motor vehicle by the control unit before charging the signal generator; and commencing charging the signal generator only when the electrical system voltage of the internal electrical system corresponds to or exceeds a predefined voltage threshold value.
 	Regarding claim 19, the prior art fails to teach or suggest further inclusion of a motor vehicle comprising: at least one control unit is configured to: determine the electrical system voltage of the internal electrical system corresponds to or exceeds a predefined voltage threshold value, charge the signal generator by using energy of the internal electrical system of the motor vehicle.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Dudar et al. US Pub 2018/0086212

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/30/2021